UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7259


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

QUINTON D. RAINEY, a/k/a Q,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:94-cr-00069-RBS-l)


Submitted:    December 18, 2008             Decided:   January 9, 2009


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Quinton D. Rainey, Appellant Pro Se. Fernando Groene, OFFICE OF
THE UNITED STATES ATTORNEY, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Quinton D. Rainey appeals the district court’s orders

denying   relief   on   his       motion    for   reduction     of   sentence,       18

U.S.C.    § 3582(c)       (2006),        and      denying     his     motion        for

reconsideration.        We    have    reviewed      the     record   and     find   no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.            United States v. Rainey, No. 4:94-cr-

00069-RBS-l (E.D. Va. May 21, 2008; July 1, 2008).                        We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in    the     materials   before       the    court    and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                           2